Reversing.
This is a companion case to that of Cincinnati, New Orleans Texas Pacific Railway Company v. Chester P. Jones, 285 Ky. 588,  148 S.W.2d 725, this day decided.
The two cases were tried together by the same jury under the same instructions, and the appellee was awarded the same amount of damages as Jones, namely, $500.
The facts are related in the opinion referred to, the only difference between the two cases being that Roberts did not allege or attempt to prove any specific injury, although he did testify that he had been suffering when he left the hospital at Louisville to which he had been sent for treatment and from which he was returning, and that that he suffered greatly from standing up and walking at Somerset.
The reasons which necessitated a reversal of the Jones case compel a similar disposition of this appeal.
Judgment reversed. *Page 594